            Case 2:19-cv-01026-ER Document 26 Filed 04/20/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CECILIA CLINKSCALE,                        :
     Plaintiff,                            :
                                           :
       v.                                  :      CIVIL ACTION NO. 19-CV-1026
                                           :
TEMPLE UNIVERSITY, et al.,                 :
    Defendants.                            :

                                          ORDER

       AND NOW, this 20TH day of April, 2020, upon consideration of pro se Plaintiff Cecilia

Clinkscale’s Motion to Rescind, Reinstate Case on Active Docket and to Stay Proceedings (ECF

No. 24), it is ORDERED that the Motion is DENIED.

                                           BY THE COURT:

                                           /s/ Eduardo C. Robreno
                                           EDUARDO C. ROBRENO, J.
